Response to Amendment
The reply filed on 10/15/2021 is not fully responsive to the prior Office action because of the following omission(s) or matter(s) (see 37 CFR 1.111): Applicant amended the independent claims of the application therefore the claims in the U.S. application do not sufficiently correspond to the allowable/patentable claims in the corresponding OEE application. Under the Patent Prosecution Highway program, a claim in the U.S. application that is narrower in scope than the claims indicated as allowable/patentable in the OEE application will sufficiently correspond if presented as a claim dependent upon a claim that is of the same or similar scope as a claim indicated as allowable/patentable in the OEE application. See section III. A. (3) of the attached memo regarding “Implementation of the Global and IP5 PPH Pilot Programs with Participating Offices”. In the instant case, applicant amended the independent claims, narrowing the scope of the independent claims in the OEE application such that the independent claims in the U.S. application no longer sufficiently correspond to the allowable/patentable claims in the corresponding OEE application. Under the PPH Pilot Program applicant may present new limitations in dependent form only. Further, applicant is required to submit a statement certifying that the amended or newly added claims sufficiently correspond to the allowable/patentable claims in the OEE application (see section IV of the PPH memo attached). The examiner has also attached a document addressing frequently asked questions regarding the PPH Pilot Program to assist applicant with the response. 
Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan Wolf whose telephone number is (571) 270-3071.  The examiner can normally be reached on Monday-Friday 9:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jennifer Dieterle, at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MEGAN Y WOLF/Primary Examiner, Art Unit 3774